On Motion for Rehearing.
HAWKINS, J.
Appellant challenges
tbe disposition made of questions presented in two of bis bills of exception. Bill 4 recites that tbe witness Milton Tolliver testified, over objection, “that be went out to where the disturbance took place; that be did not know where tbe disturbance took place except by hearsay; and that be followed tracks from the place of tbe disturbance tbe next day around through a field,-back east, and back to tbe place of tbe disturbance.” Tbe particular objection urged was that such evidence assumed that witness knew where tbe disturbance or scuffle took place.
Appellant admits, if prosecutrix had testified that she pointed out to Tolliver ’the place where she claimed tbe assault was made, then, it would have been permissible for him to have testified that at this place so pointed out be observed certain conditions of the ground and tracks leading therefrom and back. Huey v. State, 81 Tex. Cr. R. 554, 197 S. W. 202; Marta v. State, 81 Tex. Cr. R. 135, 193 S. W. 323; Howard v. State, 92 Tex. Cr. R. 221, 242 S. W. 739; Willman v. State, 92 Tex. Cr. R. 77, 242 S. W. 746. He calls attention to tbe fact, however, that prosecutrix gave no such testimony. Tbe record shows that Tolliver was in tbe schoolhouse when tbe assault was made and that he did not bear tbe alarm given by prosecu-trix, but upon being advised of it went outside. He says:
“I went with her (prosecutrix) down to where this disturbance bad taken place.”
In view of bis other1 testimony, this can only mean that be went to where she told him tbe assault occurred, for be says:
“I only saw the place on the ground. That place was shown to me by the girl. As to whether I know of my own knowledge that that was the place, will say it couldn’t have been anywhere else. I don’t know of my own knowledge that that was the place where the scuffle had *891taken place, only my eyes showed me that was the'place. My eyes showed me there had been ■some scuffle there; I didn’t see the scuffle take place. I don’t know except from what she told .me that any scuffle had taken place there.”
It occurs to us on a closer investigation of the matter that Tolliver’s description of the place of the assault and of the tracks leading away from the place and back is based solely on what prosecutrix told him, and, not being connected with the place of the assault by the original testimony of prosecutrix that «he pointed it out to him, his testimony is purely hearsay and subject to the objection urged. That it was upon a vital issue in the case cannot be doubted. The ease was •one depending solely upon circumstantial evidence. Prosecutrix could not identify her assailant and never attempted to do so. She says whoever it was dropped his hat during the scuffle with her. It was the theory of the state that appellant made the assault, lost his hat, and fled from the scene, making the tracks leading away from and in a circuitous route back to the scene of the assault where he recovered his hat. That the tracks mentioned should be definitely and surely located at the point of the assault by positive testimony rather than by hearsay becomes doubly important because Officer Savoy’s testimony relative to these tracks is bound to have been based upon Tolliver pointing them out to him.
Appellant further contends there was no sufficient predicate to permit the witness Savoy to express his opinion as to the similarity of tracks known to have been made by appellant on the next day after the assault with the tracks found on the s.chool grounds. In this connection he calls attention to a misconception of the evidence which caused us to say in our original opinion that Savoy measured both sets of tracks with the same stick. In this we were mistaken. In his direct examination Savoy testified about following tracks at the school ground that were supposed to have been made by appellant and says, “I measured those tracks then, without giving the result of the measurements or stating how they were made, immediately tells about some tracks which were known to have been made by appellant the next day after the assault, and as to these known tracks says:
“I measured those tracks, those tracks were about the same size as the tracks that I measured on the school grounds earlier in the day. The tracks, * * * compared to the size and shape with those which I traced at the scene of this trouble at the * * * sehoolhouse, looked to be the same.”
It was evidently upon this predicate alone that the witness was permitted, over objection, to express an opinion as to the similarity of the tracks. On cross-examination, the witness testified that he measured appellant’s known tracks only by his (witness’) own shoe, that it was about the same size as his own shoe, which was a seven and a half, but was a different shaped shoe. He gave no peculiarity about the tracks, not stating the length or width of it. 1-Ie measured the length of the track at the sehoolhouse with a stick, but did not measure the width of it. He states that it was 11 inches long. The witness did not measure the tracks at the sehoolhouse with his own shoe, nor the known tracks of appellant with the stick. It will be seen as between the two sets of tracks the same standard of measurement was not used. Nor is any peculiarity in the tracks shown. The rule stated by Mr. Branch, in his Ann. Tex. P. O. § 141, is as follows:
“Before a witness can give his opinion as to the similarity of tracks found upon the ground and tracks made by the accused, the witness must have made some measurement of the tracks found upon the ground and the foot or shoe of the accused, or made some comparison between tracks found upon the ground and shoes known to be those of the accused such as placing the shoe in tracks on the ground; or if there are peculiarities in the tracks made upon the. ground, such as worn places or peculiar tracks, and such places or tracks were found upon or were made by the shoe known to belong to the accused, the witness may detail such facts and may then give his opinion as to the similarity between such tracks.”
This proposition is supported by Tankersley v. State, 51 Tex. Cr. R. 170, 101 S. W. 234; Boyman v. State, 59 Tex. Cr. R. 23, 126 S. W. 1142; Smith v. State, 45 Tex. Cr. R. 405, 77 S. W. 453; Ballenger v. State, 63 Tex. Cr. R. 657, 141 S. W. 91; Parker v. State, 46 Tex. Cr. R. 461, 80 S. W. 1008, 108 Am. St. Rep. 1021, 3 Ann. Cas. 893; Mueller v. State, 85 Tex. Cr. R. 346, 215 S. W. 93. Other cases will be found annotated under said section 141.
 We conclude that the witness Savoy did not qualify to express his opinion as to the similarity of the tracks, and that it was error prejudicial to appellant for him to do so. The facts stated by the witness seem to bring the case within the rule that a‘witness, who is not qualified to express an opinion as to the similarity of'tracks, may nevertheless testify as to the tracks found upon the ground, where he found them, to what point they led, the size as they appeared to him, and other conditions and circumstances connected therewith. He may also testify as to the size, shape, etc., of any tracks known to have been made by accused, and without giving any opinion of his own leave the jury to draw their own deductions. Branch’s Ann. Tex. P. C. § 141. Parker v. State, 46 Tex. Cr. R. 465, 80 S. W. 1008, 108 Am. St. Rep. 1021, 30 Ann. Cas. 893; Boyman v. State, 59 Tex. Cr. R. 23, 126 S. W. 1144; Williams v. State, 60 Tex. Cr. R. 459, 132 S. W. 345.
Because of the matters discussed we have *892concluded that appellant’s motion for rehearing should be granted, the judgment of af-firmance set aside, and the judgment of the trial court now reversed and the cause remanded.